DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
Election/Restrictions
Claims 1-3, 6, 8, 9 and 12-21 are allowable. Claims 4, 7 and 10, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A, B and C, as set forth in the Office action mailed on July 21, 2020, is hereby withdrawn and claims 4, 7 and 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 4 (Amended) The hair removal device according to claim 1, wherein said at least one trimmer and said at least two short hair cutters are arranged on opposite sides of said common pivot axis [[or separates pivot axes]].	Claim 5 (Cancelled)	Claim 11 (Cancelled)	Claim 14 (Amended) The hair removal device according to claim 2, wherein [[at least a first short hair cutter]] said at least one of said at least two short hair cutters is movably supported relative to the support frames to allow for diving of said at least [[the first]] one short hair cutter under said skin contact pressure relative to the support frames in a direction substantially perpendicular to the skin contact contour of the working head.

	Claim 15 (Amended) The hair removal device according to claim 14, wherein said at least [[the first]] one short hair cutter is biased relative to said first or said second support frame into a projecting position towards the skin surface by a biasing device to allow said at least [[the first]] one short hair cutter to dive into a more retracted position under said skin contact pressure against a biasing force of said biasing device.	Claim 21 (Amended) The hair removal device according to claim 1, wherein said at least one of said at least two short hair cutters is mounted on [[a]] the second frame so as to be adjacent to said at least one of said at least one trimmer mounted on the first support frame.	The examiner notes the amendments set forth above do not change the scope of the claims, and thus, do not require authorization. The amendments to claims 4 and 21 are intended to correct 112 issues arising from the amendment received on May 16, 2022. Additionally, claims 5 and 11, which remain withdrawn, are cancelled because their subject matter conflicts with claim 1 as presently amended. Claims 14 and 15 are amended in order to mitigate potential 112 issues and to make the language concur with the language presently found in claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The prior art previously cited fails to disclose or make obvious to combine the features of claim 1, including a hair removal device with a working had attached to a handle for moving the working head along a skin surface thereby generating a skin contact pressure, the working head including at least two short hair cutters and at least one trimmer adjacent to at least one of said at least two short hair cutters, wherein said at least one of said at least two short hair cutters has at least one cutting part with a linear movement direction, wherein at least one of said at least one trimmer is mounted on a support frame which is pivotably supported about a first pivot axis relative to at least another one of said at least two short hair cutters under said skin contact pressure, said first support frame having a longitudinal length parallel to the first axis and extending along at least a substantial portion of a length of said at least one of said at least one trimmer, said first pivot axis extending substantially parallel to a first plane separating said at least one trimmer from said at least one and/or said at least another one of said at least two short hair cutters, and further comprising a second support frame, wherein said at least one of said at least two short hair cutters is mounted on said first support frame or said second support frame, wherein said at least another one of said at least two short hair cutters is mounted on said second support frame, wherein said second support frame is pivotably supported for independent movement relative to said first support frame about said first pivot axis forming a common pivot. 	The prior art previously cited fails to disclose or make obvious to combine the features of claim 16 and 17, further including wherein said second support frame is pivotably supported relative to said first support frame about (i) said first pivot axis forming a common pivot axis or (ii) a second pivot axis parallel to said first plane wherein said first pivot axis and said second pivot axis form a pair of separate pivot axes; and wherein	with regards specifically to claim 16, when considering an intermediate pivoting position wherein said skin contact contour comprises a flat configuration, each of said first and second support frames is supported pivotably about an angle of at least +/-20º relative to said intermediate pivoting position;	with regards specifically to claim 17, wherein said first and second support frames are pivotable between a first pivot position in which said at least one trimmer and said at least two short hair cutters together define a concave skin contact contour of the working head and a second pivot position in which said at least one trimmer and said at least two short hair cutters together define a convex skin contact contour of the working head, further comprising two planes one of which touching the top surfaces of said at least another one of said at least two short hair cutters and at least another one of said at least one trimmer mounted on said second support frame, and the other touching the top surfaces of said at least one of said at least two short hair cutters and said at least one of said at least one trimmer mounted on said first support frame, said two planes defining an angle of about 160º to about 170º in the first pivot position and an angle of about 190º to about 200º in the second pivot position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        June 17, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        06/17/2022